UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1984



CHARLES RAY WATERS,

                                             Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.



Appeal from the United States Tax Court.    (Tax Ct. No. 97-23924)


Submitted:   October 21, 1999             Decided:   October 26, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles Ray Waters, Appellant Pro Se.       Jonathan Samuel Cohen,
Jeffrey Ronald Meyer, UNITED STATES        DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Ray Waters appeals from the tax court’s order deter-

mining deficiencies and penalties with respect to his 1987 through

1994 federal income tax liability.   Our review of the record dis-

closes no reversible error.    The Commissioner established that

Waters willfully failed to file tax returns or pay estimated taxes

for the years at issue.   Moreover, we find no abuse of discretion

in the tax court’s decision to impose sanctions under 26 U.S.C.

§ 6673 (1994).   Accordingly, we deny Waters’ motion to proceed in

forma pauperis and dismiss the appeal.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2